                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                           TYRONE C. ELEBY,
                                   9                                                           Case No. 18-cv-06377-DMR (PR)
                                                         Plaintiff,
                                  10                                                           ORDER OF TRANSFER
                                                  v.
                                  11
                                           M. VOONG, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14             Plaintiff, a state prisoner, has filed a pro se civil rights action pursuant to 42 U.S.C.

                                  15   § 1983. Dkt. 1. Plaintiff has also consented to magistrate judge jurisdiction in this action. Dkt. 2.

                                  16   Plaintiff has filed a “Request to Waive Additional Court Fees.” Dkt. 3. He has not filed an in

                                  17   forma pauperis application.

                                  18             The acts complained of occurred at Deuel Vocational Institution, which is located in the
                                       Eastern District of California, and it appears that Defendants resides in that district. Venue,
                                  19
                                       therefore, properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).
                                  20
                                                Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is
                                  21
                                       TRANSFERRED to the United States District Court for the Eastern District of California.1 The
                                  22
                                       Clerk of the Court shall transfer the case forthwith.
                                  23
                                                If Plaintiff wishes to further pursue this action, he must complete the in forma pauperis
                                  24
                                       application required by the United States District Court for the Eastern District of California and
                                  25
                                       mail it to that district.
                                  26
                                  27
                                       1
                                  28     Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the jurisdiction of
                                       the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                   1           All pending motions are TERMINATED on this court’s docket as no longer pending in

                                   2   this district.

                                   3           IT IS SO ORDERED.

                                   4   Dated: November 16, 2018

                                   5                                                ______________________________________
                                                                                    DONNA M. RYU
                                   6                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        TYRONE C. ELEBY,
                                   4                                                          Case No. 4:18-cv-06377-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        M. VOONG, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 16, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Tyrone C. Eleby ID: E42961
                                       California Medical Facility
                                  18   P.O. Box 2000
                                       Vacaville, CA 95696-2000
                                  19

                                  20   Dated: November 16, 2018

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
